Citation Nr: 1809190	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-34 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1975 to September 2005.  He died in February 2009.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded this matter in January 2017.


FINDINGS OF FACT

1.  The Veteran died in December 2009.  The certificate of death lists the immediate cause of death as metastatic non-small cell lung carcinoma.

2.  At the time of his death, the Veteran was service connected for lumbar degenerative spondylosis, rated as 10 percent disabling; degenerative disc disease of the cervical spine, rated as 10 percent disabling; hypertension, rated as noncompensable; and left foot plantar wart, rated as noncompensable.

3.  The Veteran was exposed to asbestos during service.

4.  Metastatic non-small cell lung carcinoma was not manifest during service or within one year of separation and is not related to service, including asbestos exposure during service.

5.  Metastatic non-small lung carcinoma was not caused or aggravated by service-connected lumbar degenerative spondylosis or degenerative disc disease of the cervical spine.
6.  The Veteran's cause of death is unrelated to service.


CONCLUSIONS OF LAW

1.  Metastatic non-small lung carcinoma was not due to, aggravated by, or the result of service connected lumbar degenerative spondylosis or degenerative disc disease of the cervical spine.  38 C.F.R. § 3.310 (2017).

2.  A disability incurred in, or aggravated by, active service did not cause or contribute substantially or materially to death.  38 U.S.C. §§ 101(16), 1101, 1110, 1112, 1113, 1131, 1310 (2012); 38 C.F.R. §§ 3.5, 3.10, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In the context of a claim for dependency indemnity and compensation based on service connection for the cause of death, notice must include: (1) a statement of any condition for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Such notice was given to the Appellant by a letter of April 2009.

VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  VA's duty to assist under 38 U.S.C. § 5103A(a) applies to DIC claims, while 38 U.S.C. § 5103A(d) (relating to a VA medical examination or opinion) does not.  See Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Reasonable efforts have been made to assist the Appellant in obtaining evidence necessary to substantiate the claim.  The relevant evidence of record includes statements of the Appellant, service treatment records, and private treatment records.  VA medical opinions as to the likelihood that a disability related to service caused or substantially or materially contributed to death were obtained in September 2015 and August 2017.  A Veterans Health Administration (VHA) opinion was also obtained in August 2016.

The Board's remand instructions of January 2017 have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA has satisfied the notification and duty-to-assist provisions of the law, and no further action pursuant to the VCAA need be undertaken on the Appellant's behalf.  The Board is not required to search the record to address procedural arguments that a claimant has not raised.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).

Law and Analysis

The Veteran died in December 2009.  The Appellant is the surviving spouse.  In March 2009, the Appellant filed VA Form 21-534 of February 2009, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (including Death Compensation if Applicable).  The Appellant principally alleges a relationship between the cause of the Veteran's death and the Veteran's general shipboard and dry dock exposure to environmental asbestos during service.  See VA Form 9 of August 2010; appellate brief of January 2016.

Service connection for the cause of a veteran's death will be granted for a service-connected disability that caused the death or substantially or materially contributed to it.  See 38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312(a) (2017).  The issue will be determined by sound judgment without speculation and after a careful analysis of all the facts and circumstances of a veteran's death, including particularly autopsy reports.  See 38 C.F.R. § 3.312(a) (2017).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2016).  In order for a service-connected disability to be a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2017).  In determining whether a disability that resulted in the death of a veteran was the result of active service, the laws and regulations generally applicable to compensation for service connected disability apply.  See 38 U.S.C. § 1310 (2012).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in, or aggravated by, active military service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires a current disability, in-service incurrence or aggravation of a disease or injury, and a causal relationship (nexus) between the current disability and an in-service precipitating disease, injury, or event.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  See 38 C.F.R. § 3.303(d) (2017).  In cases of service connection for the cause of the death of a veteran, the condition that caused the veteran to die is a current disability for purposes of the service-connection analysis.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

Service connection may also be granted on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2017).  Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2017).

Certain disabilities, including malignant tumors, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a), 3.309(a) (2017).

The Veteran's death certificate lists the immediate cause of death as metastatic non-small cell lung carcinoma.  At the time of his death, the Veteran was service connected for lumbar degenerative spondylosis, rated as 10 percent disabling; degenerative disc disease of the cervical spine, rated as 10 percent disabling; hypertension, rated as noncompensable; and left foot plantar wart, rated as noncompensable.

At the time of this death, the Veteran did not have service-connected disabilities that had been continuously rated as totally disabling for at least ten years preceding death, or since his release from active duty and for at least five years immediately preceding death, or for at least one year preceding death if the Veteran had been a former prisoner of war who died after September 30, 1999.  Therefore an award of DIC benefits cannot be made on the basis of a total disability rating.  See 38 U.S.C. § 1318(b) (2012); 38 C.F.R. § 3.22 (2017).

Lung cancer symptoms are not noted in the Veteran's service treatment records.  An exit examination report of August 2005 indicates normal results, and the Veteran reported no symptoms.  According to service personnel records, the Veteran had several sea service deployments, and his military occupational specialties (MOS) were staff operations and plans officer, air traffic control officer, and radar air traffic control center officer.  The Veteran did not serve in the Republic of Vietnam.

There is no specific statutory or regulatory guidance with regard to asbestos-related claims.  VA has developed administrative guidelines to analyze claims of entitlement to service connection for asbestosis or asbestos-related disabilities.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); VA Office of General Counsel opinion VAOPGCPREC 4-2000.  The Veterans Benefits Administration Adjudication Procedures Manual, M21-1, contains information on service connection for disabilities resulting from exposure to asbestos.  See M21-1, Part IV, Subpart ii, Chapter 1, Topic 2 (updated October 2, 2017).

The M21-1 guidance provides that any evidence that is probative of asbestos exposure may be used to support a determination that asbestos exposure occurred. In this case, the Veteran's MOS of air traffic control officer is associated with minimal exposure to asbestos.  See M21-1, Part IV, Subpart ii, 1.I.3.d.  On an asbestos medical surveillance program questionnaire of July 1991, the Veteran checked "uncertain" when asked whether he had been exposed to asbestos dust during rip-out operations or other asbestos dust operations, or had worked with asbestos or asbestos products.  The Board finds that exposure to asbestos is consistent with the place, type, and circumstances of the Veteran's service.  See 38 U.S.C. §§ 1154(a), 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

The Veteran reported that he smoked between one-half to one pack of cigarettes per day for 30 years and quit smoking in 2007.  See January 2007 record of Dr. W. C.

A positive nexus opinion has been provided by the Veteran's private treating physician, who states: "In reviewing his past history, the patient does have exposure to asbestos as a result of his military service.  In my opinion, it is at least likely as not that asbestos exposure contributed to [the Veteran's] death from the non-small cell lung cancer."  See April 2010 letter of Dr. D. M.  No rationale was provided for the opinion.

A VA medical opinion was obtained in September 2015.  The reviewing doctor offered a negative nexus opinion, stating that the Veteran's metastatic non-small cell lung carcinoma was less likely as not due to service, including asbestos exposure in service.  The rationale was that the records showed no prolonged or significant exposure to asbestos, no history of lung cancer while in service, and no chronic or persistent pulmonary conditions.  The reviewer explained that the claimed issue of lung cancer is more common in people with high exposure conditions involved in the mining of/or manufacture of asbestos containing products.  The Veteran's service and post-service occupational history does not include such high-exposure mining or manufacturing.  In the examiner's opinion, the Veteran's cancer could not be attributed to asbestos exposure without resort to speculation.

In August 2016, a Veterans Health Administration (VHA) opinion was obtained from a specialist in pulmonary and critical care medicine.  The VHA doctor noted that asbestos exposure has been proposed as a mechanism that can significantly increase the risk of lung cancer, including non-small cell lung cancer.  He explained that the risk of lung cancer associated with asbestos exposure is determined from factors such as the cumulative dose of exposure, the type of asbestos fiber, and any associated tobacco abuse.  The doctor determined that the Veteran was clearly at an increased risk of lung cancer due to his history of smoking.  In the reviewing doctor's opinion, even if the Veteran's CT findings were to show no interstitial lung disease (asbestosis), the synergistic effect of tobacco use and asbestos exposure could increase the risk of lung cancer development.  The doctor was unable to determine if asbestos was at least as likely as not to have contributed to the Veteran's lung cancer without additional information, including any CT scan images of the Veteran's lungs, the type of fiber to which the Veteran was exposed, a more precise estimation of his cumulative dose of asbestos, and pathologic quantification of asbestos per centimeter of lung tissue.

A further VA medical opinion was obtained from a nurse practitioner in August 2017.  The reviewer offered a negative opinion as to whether asbestos exposure in service substantially and materially contributed to the cause of the Veteran's death.  The positive nexus opinion of Dr. D. M. was discounted on the grounds of the opinion's failure to give a rationale, to address the Veteran's significant smoking history, or to consider the amount of in-service asbestos exposure.

A VA examination or opinion must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  An opinion's probative value rests, in part, upon the extent to which it reflects clinical data or other supporting rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).
In this case, the Board accords more weight to the negative VA opinions of September 2015 and August 2017 than to the April 2010 positive nexus opinion of Dr. D. M.  As noted above, the August 2016 VHA opinion was inconclusive.  Because Dr. D. M. provided no rationale or explanation for the conclusion that the Veteran's in-service asbestos exposure contributed to death from non-small cell lung cancer, the opinion has little probative value and is not persuasive as to the nexus issue.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The negative VA opinions, in contrast, are far more thorough, especially when read in conjunction, in terms of explaining the Veteran's history and the basis for the medical opinion.

The Veteran's cancer did not manifest during service or within the one-year presumptive period.  Therefore a presumption of service connection for the chronic disease of malignant tumors is not warranted.  See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a), 3.309(a) (2017).  The presumption of service connection for certain chronic diseases does not prevent the granting of service connection for any disease or disorder otherwise shown by sound judgment to have been incurred in, or aggravated by, service.  See U.S.C. § 3.113(b) (2012).  As explained above, the Board has considered a theory of service connection based on actual causation by in-service asbestos exposure and finds that the preponderance of the evidence is against the claim.

The Board has considered the Appellant's arguments as to causation.  See, e.g., appellate brief of January 2016.  A layperson is competent to report experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to diagnose a disorder when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence may be also sufficient to establish a causal relationship between a current disability and service in some circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board must consider on a case by case basis whether a particular disability is the type for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, it does not appear that metastatic non-small cell lung carcinoma is the type of health disorder for which a layperson is competent to identify the causes.

The Board has also considered the Appellant's argument that the Veteran's service-connected disabilities of lumbar degenerative spondylosis and degenerative disc disease of the cervical spine masked an early detection and diagnosis of lung cancer in that the Veteran misperceived his cancer symptoms as recurrent symptoms of those service-connected disabilities.  See VA Form 9 of August 2010.  The August 2017 VA reviewer specifically addressed this argument and concluded that the assumption of an individual regarding the meaning of interpreted pain does not constitute "a substantial and meaningful contribution."  It was further noted that pain is not diagnostic of any one disorder.  The Board finds the reviewer's explanation, based on medical principles, to be more persuasive on the question than the Appellant's lay statements.

To the extent that the Appellant has put forth a theory of secondary service connection, the Board notes that the August 2017 VA opinion determined that the Veteran's service-connected disabilities did not cause, or substantially and materially contribute to the cause of, the Veteran's death.  The rationale was that there is no pathological nexus for lumbar degenerative spondylosis and/or cervical spine degenerative disc disease to cause cancer.  The Board assigns more probative weight to the expert medical opinion that is based a review of the Veteran's entire service and medical history, and finds that the Appellant, as a layperson, is not competent to identify the Veteran's service-connected disabilities as causing or aggravating his lung cancer.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 102 (2017).  Because a preponderance of the evidence is against the Appellant's claim, the benefit-of-the-doubt rule is not applicable.
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


